DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following claims is/are pending in this office action: 1-18
Claim(s) 1-18 is/are rejected

Drawings
The drawings were received on 10/16/2018 are accepted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, a natural phenomenon, or an abstract idea) without significantly more. The analysis of the claim’s rejections are presented below.

Regarding claim 1, 
Step 1 Analysis: Claims 1 are directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the limitations in claim 1 is a process under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of “providing a device, using a central processing unit, memory”. For example, the limitation “utilizing the central processing unit of the…ten preference parameters setting” is also a mental process human can also provide interactive question or interaction mode to gather the response or information from the individual. Also, the limitation “using the device to obtain micro data” also falls under mental process in which human mind can also obtain data from the device. The second part (or storing part) relates to the storing step which will be discussed in in Prong 2. The claim falls within "mental process" grouping of abstract ideas. Accordingly the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated to a practical application.  In particular, the claim recites the additional element “proving a device with an artificial algorithm, using a central processing unit of device, the artificial intelligence algorithm being written by a game engine with instant rendering computing capability of at least 5fps (more than 5 frame per second).” The additional elements of “providing a device, using a central processing unit” are recited at a high level of generality. They are just used to receive AI algorithm in a device written by a game engine. The CPU is recited at a high-level of generality (i.e., as a generic CPU performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The additional element “The artificial intelligence algorithm by a game engine with instant 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a CPU to perform amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Also, generally linking the use of the judicial exception to a particular technological environment or filed of use does not make a claim as a whole significantly more than the judicial exception. Further, the storing step was considered to be extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “storing and retrieving information in memory” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that Berkheimer. The claim is not patent eligible.

Regarding claim 2, 
Step 1 Analysis: Claims 2 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claims 2 is dependent claim of claim 1. Step 2A analysis for claims 1 is discussed in previous section. Each of the additional limitations (which are not part of claim 1) is a process under its broadest reasonable interpretation, covers the performance of the limitation in the mind. For example, the limitation “wherein the steps (a) to (c) are repeated to continuously evolve the learning of the artificial intelligence algorithm and to adjust different interaction questions or different interaction modes” relates repeating steps (a) to (c) which are discussed in claim 1. The other part of the limitation “thereby obtaining more microdata for the individual to be used stored in the memory of the device as needed” relates obtaining data and storing it. Tis step was also discussed in claim 1 analysis.
There is no additional element in the claim. The claim is not patent eligible.

Regarding claim 3, 
Step 1 Analysis: Claims 3 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claims 3 is dependent claim of claim 1. Step 2A analysis for claims 1 is discussed in previous section. The only other limitation in claim 3 says “wherein the 
There is no additional element in the claim. The claim is not patent eligible.

Regarding claim 4,
Step 1 Analysis: Claims 4 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claims 4 is dependent claim of claim 1. Step 2A analysis for claims 1 is discussed in previous section. The only other limitation in claim 4 says “wherein the artificial intelligence being written by a game engine with instant rendering computing capability of at least 60 fps.” This limitation is similar to a limitation in claim 1. The analysis was performed in claim 1 for at least 5 fps. 
There is no additional element in the claim. The claim is not patent eligible.

Regarding claim 5, 
Step 1 Analysis: Claims 5 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claims 5 is dependent claim of claim 1. Step 2A analysis for claims 1 is discussed in previous section. The other limitation “wherein a topic of the interactive question is selected to be at least fifty questions” covers the performance of the limitation in the mind because human mind can also create interactive questions to be at least 50 questions. 
There is no additional element in the claim. The claim is not patent eligible.

Regarding claim 6, 
Step 1 Analysis: Claims 6 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claims 6 is dependent claim of claim 1. Step 2A analysis for claims 1 is discussed in previous section. The other limitation “wherein the artificial intelligence algorithm interacts with the individual, and the selection and order the question may be different for each question.” This activity can also be performed by human but for the recitation of artificial intelligence algorithm. Human mind can also change the order of the questions as needed. The additional element will be discussed in prong 2.
There is no additional element in the claim. The claim is not patent eligible.

Regarding claim 7,
Step 1 Analysis: Claims 7 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claims 7 is dependent claim of claim 1. Step 2A analysis for claims 1 is discussed in previous section. The other limitation “wherein the interaction question or the different interaction mode has at least one hundred and forty-four preference parameter settings” as drafted, is a mental process, under its broadest reasonable interpretation covers 
There is no additional element in the claim. The claim is not patent eligible.

Regarding claim 8, 
Step 1 Analysis: Claims 8 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claims 8 is dependent claim of claim 1. Step 2A analysis for claims 1 is discussed in previous section. The other limitation “wherein the method is for a product or application related to a human preference habit” is also as drafted, is a mental process, under its broadest reasonable interpretation covers the performance of limitation in the mind because human mind can also generate a list of human preference habit using pen and paper which can be called a product generated by a human mind.
There is no additional element in the claim. The claim is not patent eligible.

Regarding claim 9,
Step 1 Analysis: Claims 8 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claims 9 is dependent claim of claim 8. Step 2A analysis for claims 8 is discussed in previous section. The other limitation “wherein the human preference habit related product is an application personal advertisement recommendation system, and 
Step 2A Prong Two Analysis: This judicial exception is not integrated to a practical application.  In particular, the claim recites the additional element: “wherein the human preference habit related product is an application personal advertisement recommendation system, and artificial intelligence assistant, a smart home, a robot or a smart car.” The limitation generally links the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). Advertisement recommendation system and/or other AI application have been developed using individual microdata. 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation “wherein the human preference habit related product is an application personal advertisement recommendation system, and artificial intelligence assistant, a smart home, a robot or a smart car” Also, generally linking the use of the judicial exception to a particular technological environment or filed of use does not make a claim as a whole significantly more than the judicial exception. The claim is not patent eligible.

Claim Objections
Claim 10 is objected to because of the following informalities:  The claim uses the word “can” at multiple places. There is no activity/action is being performed with the use of the word “can”.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  The claim recites “SEO Optimization”. However the acronym SEO is not defined or addressed in the claim. Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  The term “Microdata” is used with and without space. Examples include “micro data” and “microdata”. This term needs to be written in consistent way throughout all claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 and 15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably “superposition analysis”, “main consciousness library”, “network main information content enhancement.” in claim 12 and also “blockchain software module” in claim 15. The written description fails to provide an adequate description of the above terminologies.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “at least 5 fps (more than 5 frames per second).” The statement is conflicting because it says at least 5fps and at the same time it says more than 5 frame per second. This makes the claim indefinite. 
Claim 1 recites “actively provide”. It is unclear what does it mean by “actively provide” 

Claim 6 recites “selection.” There is insufficient antecedent basis for this limitation in the claim. 
Claim 6 recites “the selection and order of the question may be different for each question” This sentence is unclear and confusing. This makes this claim indefinite. How the selection and order of the question may be different for each question? The sentence needs clarification. 
Claim 10 recites in step (a) “operates in the same mode”. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites in step (a) “in the cloud for deep learning”. There is insufficient antecedent basis for this limitation in the claim. Cloud for deep learning for the first time is referred here.
Claim 10 recites the term "compare large amounts of data" in claim 10 is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 10 recites “at least 5 fps (more than 5 frames per second).” The statement is conflicting because it says at least 5 fps and at the same time it says more than 5 frames per second. This makes the claim indefinite.


Claim 12 recites the limitation "a central processing unit”.  Claim 12 depends on claim 10, which already recites “a central processing unit.” Claim 12 again recites “a central processing unit.” There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “depending on the situation”. However, the element “situation” is not defined in the claim or spec. This makes it unclear which situation is being referred here. This makes the claim indefinite.
Claim 12 recites the limitation “the recommendation” with an article “the”. There is insufficient antecedent basis for this limitation in the claim as no “recommendation” word is used before this reciting “the recommendation”.
Claim 12 recites the limitation “adjustment”. The term “adjustment” in claim 12 is a relative term which renders the claim indefinite.  The term "adjustment" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 12 recites the limitation “enhancement”. The term “enhancement” in claim 12 is a relative term which renders the claim indefinite.  The term "enhancement" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
 recites the limitation “the network main information content enhancement” There is insufficient antecedent basis for this limitation in the claim. The claim refers to “the network…” without any previous recitation of any network main information content enhancement.
Claim 12 recites “if recommendation being derived, deep learning being performed; if marketing mode comparison being performed, deep learning being performed; if deep learning being performed, algorithm adjustment being performed.” Here use of the term “deep learning” lacks antecedent basis. If this deep learning term is same as the one used before in the claim, then it needs to start with “the”. In other words, it should say “the deep learning”.
Claim 12 recites “Algorithm adjustment is being performed.” Here the term “adjustment” is confusing and unclear what kind of adjustment is being done. This makes the claim indefinite. 
Claim 13 recites “the whole field diversion platform”. There is insufficient antecedent basis for this limitation in the claim. The term is not used in the claim before.
Claim 13 recites “central processing unit of the device”. There is insufficient antecedent basis for this limitation in the claim as it is unclear which device it is being referred. There are more than one devices being discussed in its parent claim 10. For example “user-side device” and “cloud service layer device”
Claim 13 recites the limitation “a central processing unit”.  Claim 13 depends on claim 10, which already recites “a central processing unit.” Claim 13 again recites “a central processing unit.” There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites in step (a) “in the cloud for deep learning”. There is insufficient antecedent basis for this limitation in the claim. Cloud for deep learning for the first time is referred here.
Claim 16 recites the term “compare large amounts of data” in claim 16 is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 16 recites the term “active interaction” in claim 16 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 16 recites “at least 5 fps (more than 5 frames per second).” The statement is conflicting because it says at least 5 fps and at the same time it says more than 5 frames per second. This makes the claim indefinite.
Claim 18 recites in step (a) “operates in the same mode”. There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites in step (a) “in the cloud for deep learning”. There is insufficient antecedent basis for this limitation in the claim. Cloud for deep learning for the first time is referred here.

Claim 18 recites “at least 5 fps (more than 5 frames per second).” The statement is conflicting because it says at least 5fps and at the same time it says more than 5 frames per second. This makes the claim indefinite. 
Dependent claims 2-15, and 17 inherit the same problems or issues and are also rejected under 112(b).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 4 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 4, which is a dependent claim of claim 1, recites “wherein the artificial intelligence algorithm being written by a game engine with instant rendering computing 
Claim 7, which is a dependent claim of claim 1, recites “wherein the interaction question or the different interaction mode has at least one hundred and forty-four preference parameter settings”. By saying this, claim 7 contradicts the limitation of claim 1 because claim 1 already recites “wherein the interactive question or the different interaction node has at least ten preference parameter settings.”
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gliozzo et al. (“Building cognitive applications with IBM Watson Services: Volume 1 getting started.” hereinafter “Gliozzo”) in view of Messaoudi et al. (“Dissecting games engines: the case of unity 3D”; hereinafter “Messaoudi”).
Regarding claim 1, Gliozzo teaches a method of generating individual microdata (Page 50 Para 2: “The Dialog service could track and store user profile information to learn more about that user, guide that user through processes based on the user’s unique situation, or pass the user information to a back-end system to help the user take action and get the help needed.” User profile is generated. Section 1.1.3 Para 1: “In many cases, such as online shopping, cognitive computing understands your behavior and activities and makes recommendations based on that understanding.”) comprising the steps of: (a) providing a device with an artificial intelligence algorithm, using a central processing unit of the device (Section 1.2 Para 3: “The study and development of AI systems aim at building computer systems able to perform tasks that normally require human intelligence.” Section 1.3.1 Para 2: “Cognitive systems create new ways of generating value for consumers…For example, a cognitive travel planner can consider language identification, tradeoff analytics, and personality insights to make travel recommendations that best meet customer needs.” Computer system (in other words a device) in which AI algorithm is written will include a CPU.)
utilizing the central processing unit of the device to actively provide the individual with an interactive question or a different interaction mode (Section 1.1.3 Para 1: “Chatbots that are powered by cognitive computing have been built to successfully support complaint-resolution services.” IBM Watson contains chatbot, which can be fed with default questions like any other chatbot. Section 1.1.1 Last Para: “Another key element of cognitive systems is a more natural interaction between human and machine, combined with the capability to learn and adapt over time.” Interaction mode is provided with cognitive system so humans can interact with machine.)
using the device to obtain microdata for the individual to be stored in the memory of the device as needed (Page 50 Second Last Para: “The Dialog service could track and store user profile information to learn more about that user, guide that user through processes based on the user’s unique situation, or pass the user information to a back-end system to help the user take action and get the help needed.”)
Gliozzo does not teach the artificial intelligence algorithm being written by a game engine with instant rendering computing capability of at least 5 fps (more than 5 frames per second); … has at least ten preference parameter settings.
Messaoudi, however, teaches the artificial intelligence algorithm being written by a game engine (Section IIA Para 1: “A game engine consists of various modules. For a given game, some of them are mainly written by the game creator: Artificial Intelligence (AI) – the management of Non-Player Character (NPC) is achieved by some specific modules, which mix pre-computed scenario with behaviors that are generated on-the-fly to give the illusion of intelligence.”) with instant rendering computing capability of at least 5 fps (more than 5 frames per second) (Section III Para 3: “For each game we generated more than 10,000 frames for two quality types : the good quality with a reasonable game pace, here 30 frames per second (fps),..”) 
…has at least ten preference parameter settings (Section III Para 3: “The engine achieves these two qualities depending on several parameters such as Pixel Light Count, Texture Quality, Anti Aliasing, Soft Particles and Realtime Reflection Probe for rendering, Shadow Resolution, Shadow Distance, Shadow Projection, Shadow Cascades for shadows, and other parameters like Blend Weights, Maximum LOD Level, V Sync Count.” Interactive question or interactive mode is taught by Gliozzo as discussed in previous limitation) 
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the artificial intelligence based system of Gliozzo with the game engine software of Messaoudi to improve the quality and speed for user experience (Messaoudi, Section III Para 3).

Regarding claim 2, Gliozzo and Messaoudi teach the method of claim 1.
Gliozzo also teaches wherein the steps (a) to (c) are repeated to continuously evolve the learning of the artificial intelligence algorithm (Section 5.1 Last Para: “Adapting a cognitive system to a new closed-domain, requires an iterative process with continuous improvements to increase the performance of the system.”) and to adjust different interaction questions or different interaction modes, thereby obtaining more microdata for the individual to be stored in the memory of the device as needed (Section 5.1 Last Para: “This iterative process aims to reach a level of incremental accuracy performing activities such as new functionalities, testing the system, identifying opportunities to improve the performance.” Interactive question or providing interaction modes are part of cognitive process as discussed in claim 1. Since cognitive process is iterative in nature and works on the principle of continuously improvement so question-answering systems will also be continuously evolved as further explained by Gliozzo as in Page 65 last para: “The Improve component of the Conversation service provides a history of conversations with users. You can use this history to improve your chatbot’s understanding of user input.”).

Regarding claim 3, Gliozzo and Messaoudi teach the method of claim 1.
Gilozzo also teaches wherein the individual is a human (Section 1.1.3 Para 1: “In many cases, such as online shopping, cognitive computing understands your behavior and activities and makes recommendations based on that understanding. Chatbots that are powered by cognitive computing have been built to successfully support complaint-resolution services.” Cognitive computing (including chatbot) interacts with a human to understand human behavior.).

Regarding claim 4, Gliozzo and Messaoudi teach the method of claim 1.
However, wherein the artificial intelligence algorithm being written by a game engine with instant rendering computing capability of at least 60 fps was a matter of choice, which one of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious, absent persuasive evidence that “wherein the artificial intelligence algorithm being written by a game engine with instant rendering computing capability of at least 60 fps” was significant. (Explanation: The specification of the instant application does not provide persuasive evidence regarding the significance of wherein the artificial intelligence algorithm being written by a game engine with instant rendering computing capability of at least 60 fps and, therefore, the artificial algorithm being written by a game engine with instant rendering computing capability of at least 60 fps by the claimed method is a design choice and deemed obvious. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See also See also MPEP § 2144.04(IV)(B)).

Regarding claim 5, Gliozzo and Messaoudi teach the method of claim 1.
Gliozzo also teaches wherein a topic of the interactive question is selected to be at least fifty questions (Page 46 Para 6: “Thousands of topics, from hats to insects, to writers, to diseases, to vegetables, are all equally fair game. And for these thousands of types, thousands of different questions might be asked and then phrased in a huge variety of ways.”).

Regarding claim 6, Gliozzo and Messaoudi teach the method of claim 1.
Gliozzo also teaches wherein the artificial intelligence algorithm interacts with the individual (Section “Domain Adaption” Para 1: “Rather than being explicitly programmed, cognitive systems learn from their interactions with their users and from their experiences with their environment.”) and the selection and order of the questions may be different for each question (Page 52 Last Para: “The Watson Retrieve and Rank service is an Apache Solr cluster in the cloud with a custom query builder optimized for natural language queries, a set of feature scorers to evaluate query/candidate answer overlap, and a machine learning-based ranker that can be trained with questions in the specific domain.” Questions will be structured based on the domain. In other words order of the question may be changed depending on the topic being evaluated.).

Regarding claim 7, Gliozzo and Messaoudi teach the method of claim 1.
wherein the interaction question or the different interaction mode has at least one hundred and forty-four preference parameter settings which one of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious, absent persuasive evidence that the interactive question or the different interaction node has at least one hundred and forty-four preference parameter settings was significant (Explanation: The specification of the instant application does not provide persuasive evidence regarding the significance of the interactive question or the different interaction node has at least one hundred and forty-four preference parameter settings was significant, therefore, the number of parameters used in the different interaction model or interactive question by the claimed method was a design choice. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See also See also MPEP § 2144.04(IV)(B)).

Regarding claim 8, Gliozzo and Messaoudi teach the method of claim 1.
Gliozzo also teaches wherein the method is for a product or application related to a human preference habit (Section 2.2 Para 1: “IBM Watson is a cognitive system that enables a new partnership between people and computers. It is the cognitive computing offering from IBM. Watson combines five core capabilities: Interacts with people more naturally, based on the person’s preference…” IBM Watson (which is a product) interacts with human and it can be customized based on person’s preference).).

Regarding claim 9, Gliozzo and Messaoudi teach the method of claim 1.
Gliozzo also teaches wherein the human preference habit related product is an application personal advertisement recommendation system, an artificial intelligence assistant, a smart home, a robot or a smart car (Page 20 Para 1: “Adding Watson cognitive capabilities allows you to go beyond traditional rules-based policy and demographic views to a deeper understanding of customer profitability, preferences, and lifecycle needs so that you can offer new, more personalized offerings and experiences.” Section 2.1.1 Para 1: “Cognitive technologies generate new ways of creating value for consumers and enhance their daily experiences. Consumer cognitive products include personal assistants, wearable devices, home automation and more.” Page 15 Section “Media and Advertising”: “Some of the core applications of cognitive computing in this industry are facial recognition, advertising, and customer self-service.” Personalized advertising, personalized offerings, smart home and many other applications are covered by AI cognitive product generated by IBM Watson.).

Regarding claim 18, Gliozzo teach A system for generating individual microdata comprising (Page 50 Second Last Para: “The Dialog service could track and store user profile information to learn more about that user, guide that user through processes based on the user’s unique situation, or pass the user information to a back-end system to help the user take action and get the help needed.” User profile is generated. Section 1.1.3 Para 1: “In many cases, such as online shopping, cognitive computing understands your behavior and activities and makes recommendations based on that understanding.”)
(a) a cloud service layer device which operates in the same mode as existing big data artificial intelligence (Section 2.2.1 Para 1: “You can enable cognitive computing features in your applications by using IBM Watson Language, Vision, Speech, and Data APIs. Watson APIs are delivered through IBM Bluemix, which is the cloud platform as a service (PaaS) developed by IBM.” “Cognitive systems drive the use of big data to support business processes. Most big data has no formal organization or structure. Cognitive systems can penetrate the complexity of unstructured data and incorporate the power of natural language processing and machine
learning. Cognitive systems create solutions for day-to-day problems” Cognitive computing by IBM can be implemented on cloud and can handle big data.) and which uses a server to analyze and compare large amounts of data in the cloud for deep learning (Section 1.3.1 Para 1: “Cognitive systems drive the use of big data to support business processes. Most big data has no formal organization or structure. Cognitive systems can penetrate the complexity of unstructured data and incorporate the power of natural language processing and machine learning. Cognitive systems create solutions for day-to-day problems” Cognitive computing which works on big data provide solution using machine (or deep) learning tools. The tool also uses deep learning as suggested in section 5.2.1 para 1.) 
(b) an internet network electrically connected to the cloud service layer device (Section 2.1.2 Para 1: “Most of them deliver their services and tools on the Internet, taking advantage of the benefits of cloud platforms, such as scalability, accessibility, and flexible billing options.” Page 7 Section “Cloud Computing”: “Cloud computing is a general term that describes delivery of on-demand services, usually through the Internet, on a pay-per-use basis.”)
and (c) a user-side device electrically connected to the internet network, the user-side device comprising a central processing unit executing an artificial intelligence algorithm on the cloud service layer device (Section 2.1.2 Para 1: “Large vendors that offer enterprise cognitive services include a broad range of solutions and tools in their portfolio. Most of them deliver their services and tools on the Internet, taking advantage of the benefits of cloud platforms, such as scalability, accessibility, and flexible billing options.” Page 5 Last Para: “Cognitive computing is among the sub disciplines that shape AI…Cognitive computing uses machine strengths to “simulate” the human thought processes in a computerized model.” User using a cognitive model needs to use a computer and be connected to the internet. Cognitive computing models are based on Artificial intelligence.) wherein the cloud service layer device is required to be connected to the network to independently learn, judge and actively interact with the user, the user, to interact with the user and to evolve the learning preferences of the user (Page 9 Second Para: “Cognitive systems provide a much more natural engagement between the computer and the human. Speech recognition, for example, enables the human to interact with the computer by using voice commands.” Page 19 Last Para: “They can shape and drive personalized learning suited to each person, assisted by technology that understands, reasons, learns, and interacts.” Cognitive system can provide personalized learning. It can independently learn on person-to-person basis.) to obtain microdata (Page 50 Second Para: “The Dialog service could track and store user profile information to learn more about that user, guide that user through processes based on the user’s unique situation, or pass the user information to a back-end system to help the user take action and get the help needed.”) and then to change the interaction modes or the questions and choices based on the microdata, the user-side device is a cloud computing, and comprises a computing module (Page 3 Last Para: “Another key element of cognitive systems is a more natural interaction between human and machine, combined with the capability to learn and adapt over time.” Also Figure 4-23 on Page 53 shows multiple mode of communication. The mode is changed per the requirement.)
Gliozzo does not explicitly teach an artificial intelligence algorithm is written by a game engine with logic frame of at least 5 fps (more than 5 frames per second) of instant rendering computing capability.
Messaoudi, however, teaches an artificial intelligence algorithm is written by a game engine (Section IIA Para 1: “A game engine consists of various modules. For a given game, some of them are mainly written by the game creator: Artificial Intelligence (AI) – the management of Non-Player Character (NPC) is achieved by some specific modules, which mix pre-computed scenario with behaviors that are generated on-the-fly to give the illusion of intelligence.”) with logic frame of at least 5 fps (more than 5 frames per second) of instant rendering computing capability (Section III Para 3: “For each game we generated more than 10,000 frames for two quality types : the good quality with a reasonable game pace, here 30 frames per second (fps),..”)

Claims 10, 11, 13, 14, 16, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gliozzo et al. (“Building cognitive applications with IBM Watson Services: Volume 1 getting started.” hereinafter “Gliozzo”) in view of Tang et al. (“Incorporating intelligence in Fog computing for big data analysis in smart cities.” hereinafter “Tang”) further in view of Messaoudi et al. (“Dissecting games engines. The case of unity 3D”; hereinafter “Messaoudi”).

Regarding claim 10, Gliozzo teaches A system for generating individual microdata comprising (Page 50 Second Last Para: “The Dialog service could track and store user profile information to learn more about that user, guide that user through processes based on the user’s unique situation, or pass the user information to a back-end system to help the user take action and get the help needed.” User profile is generated. Section 1.1.3 Para 1: “In many cases, such as online shopping, cognitive computing understands your behavior and activities and makes recommendations based on that understanding.”)
(a) a cloud service layer device which operates in the same mode as existing big data artificial intelligence (Section 2.2.1 Para 1: “You can enable cognitive computing features in your applications by using IBM Watson Language, Vision, Speech, and Data APIs. Watson APIs are delivered through IBM Bluemix, which is the cloud platform as a service (PaaS) developed by IBM.” Section 1.3.1 Para 1: “Cognitive systems drive the use of big data to support business processes. Most big data has no formal organization or structure. Cognitive systems can penetrate the complexity of unstructured data and incorporate the power of natural language processing and machine learning. Cognitive systems create solutions for day-to-day problems.” Cognitive computing by IBM can be implemented on cloud and can handle big data.) and which uses a server to analyze and compare large amounts of data in the cloud for deep learning (Section 1.3.1 Para 1: “Cognitive systems drive the use of big data to support business processes. Most big data has no formal organization or structure. Cognitive systems can penetrate the complexity of unstructured data and incorporate the power of natural language processing and machine learning. Cognitive systems create solutions for day-to-day problems.” Cognitive computing which works on big data provide solution using machine (or deep) learning tools. The tool also uses deep learning as suggested in section 5.2.1 para 1.) 
(b) an internet network electrically connected to the cloud service layer device (Section 2.1.2 Para 1: “Most of them deliver their services and tools on the Internet, taking advantage of the benefits of cloud platforms, such as scalability, accessibility, and flexible billing options.” Page 7 Section “Cloud Computing”: “Cloud computing is a general term that describes delivery of on-demand services, usually through the Internet, on a pay-per-use basis.”)
Tang, however, teaches and (c) a user-side device electrically connected to the internet network, the user-side device comprising a central processing unit executing an artificial intelligence algorithm on the central processing unit (Section IIB Last Para: “It is worth noting that the proposed hierarchical architecture in this paper is suitable for such distributed
employment of artificial intelligence algorithms across multiple layers.” Section IVB Last Para: “Layer 3 is composed of parallelized small computing nodes, or edge devices. Each edge device usually performs two computing tasks… Supervised machine learning algorithms, such as neural network, support vector machine, nearest neighbors, and others, can be used to identify predefined patterns.” AI algorithms are run in a distributed environment (rather than cloud). Each edge device runs AI algorithm which includes SVM, NN etc.) utilizing the user-side device the central processing unit being not required to be connected to the network and call independently learn judge and can actively interact with the user, can interact with the user (Section IVB Last Para: “Layer 3 is composed of parallelized small computing nodes or edge devices…Supervised machine learning algorithms, such as neural network, support vector machine, nearest neighbors, and others, can be used to identify predefined patterns.” AI algorithms and Machine learning models are run on edge devices which performs learning. Since they are based on supervised learning, they can be retrained after each learning. Each edge device is a computing node which will contain a CPU and interaction with the user.) and can evolve the learning preferences of the user (Section IVB Second Last Para: “Learning models are typically trained offline with experimental data” “HMM is a suitable learning model for event recognition, as one can assert that the occurrence of an event is determined by the underlying unobserved variable and different events have different hidden variable transition probabilities.” Learning model is applied based on the type of user data and the situation under study) can obtain microdata (Section IIIA Second Para: “Note that massive sensing data streams are generated from these sensors that are geospatially distributed, which have to be processed as a coherent whole.” The data comes from sensing devices) and then can change the interaction mode or the questions raised according to the microdata (Section VD Second Last Para: “Second, Fog Computing supports real-time interactions. Because of high burdens on data transmission, Cloud Computing fails to provide real-time control.” Real-time interactions between human-to-machine communication is captured. The interaction mode can be different depending on the feasibility.) alternatively, the user-side device being an edge computing, and comprising a computing module (Section IVB Para 1: “Layer 3 is composed of parallelized small computing nodes, or edge devices. Each edge device usually performs two computing tasks.”).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the artificial intelligence based system of Gliozzo with edge and fog computing of Tang to provide optimal responses and control in smart cities. (Tang, Abstract).
Neither Gliozzo nor Tang teach the artificial intelligence algorithm being written by a game engine with a logic frame of at least 5 fps (more than 5 frames per second) of instant rendering computing capability.
Messaoudi, however, teaches the artificial intelligence algorithm being written by a game engine (Section IIA Para 1: “A game engine consists of various modules. For a given game, some of them are mainly written by the game creator: Artificial Intelligence (AI) – the management of Non-Player Character (NPC) is achieved by some specific modules, which mix pre-computed scenario with behaviors that are generated on-the-fly to give the illusion of intelligence.”) with a logic frame of at least 5 fps (more than 5 frames per second) of instant rendering computing capability (Section III Para 3: “For each game we generated more than 10,000 frames for two quality types : the good quality with a reasonable game pace, here 30 frames per second (fps),..”).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the artificial intelligence based system of Gliozzo as modified (Messaoudi, Section III Para 3).

Regarding claim 11, Gliozzo, Tang, and Messaoudi teach the method of claim 10.
Tang also teaches wherein the artificial intelligence algorithm uses the central processing unit of the user-side device (Section IIB Last Para: “It is worth noting that the proposed hierarchical architecture in this paper is suitable for such distributed
employment of artificial intelligence algorithms across multiple layers.” “Layer 3 is composed of parallelized small computing nodes, or edge devices. Each edge device usually performs two computing tasks… Supervised machine learning algorithms, such as neural network, support vector machine, nearest neighbors, and others, can be used to identify predefined
patterns.” AI algorithms are run in a distributed environment (rather than cloud). Each edge device runs AI algorithm which includes SVM, NN etc. Each edge device is a computing node which will contain a CPU and interaction with the user.) to perform "active interaction", "microdata collection", and "user-side learning" for the individual (Section IIIA Second Para: “Note that massive sensing data streams are generated from these sensors that are geospatially distributed, which have to be processed as a coherent whole.” The data comes from sensing devices. Section VD Second Last Para: “Second, Fog Computing supports real-time interactions. Because of high burdens on data transmission, Cloud Computing fails to provide real-time control.” Real-time interactions between human-to-machine communication is captured. “Learning models are typically trained offline with experimental data.” Learning is performed when machine learning models are applied on real-time data received from sensors or historical data.) "record and upload individual preference microdata information" (Section VD Para 1: “For many other applications, notice that it is also possible to upload the raw data to the top layer, data center on the Cloud, for data storage and retrieve.”) "change your own mode or question content" (Section VD Second Last Para: “Second, Fog Computing supports real-time interactions. Because of high burdens on data transmission, Cloud Computing fails to provide real-time control.” Real-time interactions between human-to-machine communication is captured. The interaction mode can be different depending on the feasibility.) and / or "repetitive interaction" and other processes (Section VD Second Last Para: “Second, Fog Computing supports real-time interactions. Because of high burdens on data transmission, Cloud Computing fails to provide real-time control.” Section IV Para 1: “In this section, we show that the proposed four-layer Fog Computing architecture is suitable for accurate and real-time monitoring of city-wide pipelines and provides quick responses when predefined threats and hazardous events are detected.” Since real-time data is collected, which infers the process is continuous. So the data will be collected on continuous and analysis will be performed until a threat is detected.) 
Same motivation to combine the teachings of Gliozzo, Tang, and Messaoudi as claim 10.

Regarding claim 13, Gliozzo, Tang and Messaoudi teach the method of claim 10. Gliozzo also teaches wherein the computing module comprises: an active question chatbot module (Page 65 Last Para: “The Improve component of the Conversation service provides a history of conversations with users. You can use this history to improve your chatbot’s understanding of user input.”) an all-round health management module (Section 2.1 Second Last Para: “From simple problem solving (for example, voice assistance and language translation.”) to complex challenges (Section 2.1 Second Last Para: “such as a digital self-service system or healthcare solutions.”), cognitive computing creates solutions for the day-to-day problems that both organizations and users face”) an intelligent financial advisor module (Page 15 Para 1: “Several vendors provide cognitive solutions for industry vertical sectors, as in these examples:... Banking, Financial services and Insurance (BFSI).”) a life information link module (Page 30 Last Para: “Now, Watson technology is already being applied to solve real-life problems in healthcare.”) personalized emotion creation module and assistant module (Page 49 Last Para: “The Tone Analyzer service can be used to understand emotional context of conversations and communications in order to respond in an appropriate manner.”) for the whole field diversion platform using a central processing unit of the device (Page 3 Second Last Para: “That, of course, is the strength of the computer system. The first role of a cognitive computing system is to combine strengths of human and machine into a collaborative situation.” A computing system (or computing device) used in cognitive computing will contain a CPU as well.).

Regarding claim 14, Gliozzo, Tang, and Messaoudi teach the method of claim 10.
Gliozzo also teaches further comprising a memory (Page 3 Second Last Para: “The first role of a cognitive computing system is to combine strengths of human and machine into a collaborative situation.” A typical computing system also contains memory.).

Regarding claim 16, Gliozzo teaches A system for generating individual microdata comprising (Page 50 Second Last Para: “The Dialog service could track and store user profile information to learn more about that user, guide that user through processes based on the user’s unique situation, or pass the user information to a back-end system to help the user take action and get the help needed.” User profile is generated. Section 1.1.3 Para 1: “In many cases, such as online shopping, cognitive computing understands your behavior and activities and makes recommendations based on that understanding.”)
(a) a cloud service layer device which operates in the same mode as existing big data artificial intelligence (Section 2.2.1 Para 1: “You can enable cognitive computing features in your applications by using IBM Watson Language, Vision, Speech, and Data APIs. Watson APIs are delivered through IBM Bluemix, which is the cloud platform as a service (PaaS) developed by IBM.” Section 1.3.1 Para 1: “Cognitive systems drive the use of big data to support business processes. Most big data has no formal organization or structure. Cognitive systems can penetrate the complexity of unstructured data and incorporate the power of natural language processing and machine learning. Cognitive systems create solutions for day-to-day problems” Cognitive computing by IBM can be implemented on cloud and can handle big data.) and uses a server to analyze and compare large amounts of data in the cloud for deep learning (Section 1.3.1 Para 1: “Cognitive systems drive the use of big data to support business processes. Most big data has no formal organization or structure. Cognitive systems can penetrate the complexity of unstructured data and incorporate the power of natural language processing and machine learning. Cognitive systems create solutions for day-to-day problems” Cognitive computing which works on big data provide solution using machine (or deep) learning tools. The tool also uses deep learning as suggested in section 5.2.1 para 1.) 
(b) an internet network electrically connected to the cloud service layer device (Section 2.1.2 Para 1: “Most of them deliver their services and tools on the Internet, taking advantage of the benefits of cloud platforms, such as scalability, accessibility, and flexible billing options.” Page 7 Section “Cloud Computing”: “Cloud computing is a general term that describes delivery of on-demand services, usually through the Internet, on a pay-per-use basis.”).
Gliozzo does not explicitly teach (c) a fog node electrically connected to the internet network; (d) a user-side device electrically connected to the fog node, the user-side device comprising a central processing unit, an artificial intelligence algorithm being executed on the fog node, and the fog node needing to be connected to the network to conduct learning, judgment and active interaction with users, and to actively interact with users and to evolve the learning preferences of users, to obtain microdata, and then to change their own interaction modes or questions and choices based on these microdata, the user-side device being a fog computing, which comprises a computing module.
Tang, however, teaches (c) a fog node electrically connected to the internet network ()
(d) a user-side device electrically connected to the fog node the user-side device comprising a central processing unit (Section 1 Second Last Para: “In this paper, we introduce a hierarchical distributed Fog Computing architecture for big data analysis in smart cities.”) an artificial intelligence algorithm being executed on the fog node, and the fog node needing to be connected to the network to conduct learning, judgment and active interaction with users (Section IIIA Second Para: “Fig. 1: Four-layer Fog Computing architecture in smart cities, in which coverage and latency sensitive applications run near the edge.” Creation of smart city involves judgement, intelligence, data analysis and different level of interactions.) and to actively interact with users and to evolve the learning preferences of users, to obtain microdata (Section IVB Para 1: “Learning models are typically trained offline with experimental data” “HMM is a suitable learning model for event recognition, as one can assert that the occurrence of an event is determined by the underlying unobserved variable and different events have different hidden variable transition probabilities.” Learning model is applied based on the type of user data and the situation under study.) and then to change their own interaction modes or questions and choices based on these microdata (Section VD Second Last Para: “Second, Fog Computing supports real-time interactions. Because of high burdens on data transmission, Cloud Computing fails to provide real-time control.” Real-time interactions between human-to-machine communication is captured. The interaction mode can be different depending on the feasibility.) the user-side device being a fog computing, which comprises a computing module (Section I Second Last Para: “Due to the natural characteristic of geodistribution in big data generated by massive sensors, we distribute intelligence at the edge of a layered FogComputing network.”)
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the artificial intelligence based system of Gliozzo with edge and fog computing of Tang to provide optimal responses and control in smart cities. (Tang, Abstract).
Neither Gliozzo nor Tang teach which is written by a game engine with logic frame of at least 5 fps (more than 5 frames per second) of instant rendering computing capability.
(Section IIA Para 1: “A game engine consists of various modules. For a given game, some of them are mainly written by the game creator: Artificial Intelligence (AI) – the management of Non-Player Character (NPC) is achieved by some specific modules, which mix pre-computed scenario with behaviors that are generated on-the-fly to give the illusion of intelligence.”) with logic frame of at least 5 fps (more than 5 frames per second) of instant rendering computing capability (Section III Para 3: “For each game we generated more than 10,000 frames for two quality types : the good quality with a reasonable game pace, here 30 frames per second (fps),..”)
Same motivation to combine the teachings of Gliozzo, Tang, and Messaoudi as in claim 11.

Regarding claim 17, Gliozzo and Tang teach the method of claim 16.
Tang also teaches further comprising an IoT (internet of things) platform equipment electrically connected to various sensors in a smart city or smart home (Section I Para 3: “In summary, the ubiquitous deployment of sensors in smart cities requires a high-performance computing paradigm to support big data analysis with smart technologies and communications in IoT, providing location-awareness and latency sensitive computing near the data sources (i.e., at the edge of the network.”)
Before effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the artificial intelligence based system of Gliozzo as modified by Tang and Messaoudi with further modified by Tang with IoT and smart city of Tang to improve quality of life by creating smart city. (Tang, Section 1 Para 1).


Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gliozzo et al. (“Building cognitive applications with IBM Watson Services: Volume 1 getting started.” hereinafter “Gliozzo”) in view of Tang et al. (“Incorporating intelligence in Fog computing for big data analysis in smart cities.” hereinafter “Tang”) and Messaoudi et al. (“Dissecting games engines. The case of unity 3D”; hereinafter “Messaoudi”) further in view of Joshua et al. (“US20160335533A1.” Hereinafter “Joshua”).

Regarding claim 15, Gliozzo, Tang, Messaoudi teach the method of claim 10.
Neither Gliozzo nor Tang nor Messaoudi explicitly teach wherein the computing module further comprises a blockchain software module.
Joshua, however, teaches wherein the computing module further comprises a blockchain software module (Para 0049: “In a specific embodiment, smart contract 102 operates on the Ethereum blockchain which executes cryptocurrency transactions, known as ether powered transactions, as resource transactions and implements the software instructions of smart contracts submitted to the Ethereum blockchain.” Para 0053: “In various embodiments, the instruction base for the smart contract in ISCI 110 includes all the instructions or software code of smart contract 102 available for execution on the blockchain.”)
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the artificial intelligence based system of Gliozzo as modified (Joshua, Para 0046).

Conclusion
Prior art rejection is not made for claim 12.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure – Charles et al. (US 8612454 B2). Charles teaches a recommender system, to provide the health solutions to users based on their specific need.
An inquiry concerning this communication or earlier communication from the examiner should be directed QAMAR IQBAL whose telephone number is 571-272-2563. The examiner can normally be reached on M-F 10-6pm (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 

/Q.I/ 
Examiner 
Art unit 2123
07/10/2021

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123